UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 22, 2008 ARABIAN AMERICAN DEVELOPMENT COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-6247 (Commission File Number) 75-1256622 (IRS Employer Identification No.) 10830 North Central Expressway, Suite 175, Dallas, Texas 75231 (Address of principal executive offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code): (214) 692-7872 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01 Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing (d) Registrant is transferring the listing of its common stock from the Over-the-Counter Bulletin Board to The Nasdaq Stock Market LLC.Registrant’s common stock will begin trading on The Nasdaq Stock Market LLC January 29, 2008, under the symbol ARSD. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARABIAN AMERICAN DEVELOPMENT COMPANY Date: January 23, 2008 By: /s/ Connie Cook Connie Cook, Secretary
